Citation Nr: 0904182	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disorders including degenerative disc disease and 
osteoarthritis (claimed as residuals of a back injury), 
including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for depression, 
including as secondary to the lumbar spine disorders.

3.  Entitlement to service connection for a bilateral leg 
disorder, including as secondary to the lumbar spine 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1978 and August 1983 to January 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded the veteran's claims in 
February 2007 for additional development including obtaining 
a VA spine examination with an opinion as to the etiology of 
the veteran's lumbar spine disorders.  As the Board noted, 
although the veteran's service treatment records are not 
available from his second period of service in August 1983 to 
January 1987, the veteran has submitted multiple lay 
statements corroborating his statements that he suffered an 
injury to his back in 1985 when he fell off a tank.  The 
Board instructed the examiner to consider all the evidence in 
the claims file including any lay statements and testimony 
regarding the claimed back injury in service and the 
veteran's physical condition after service, in rendering an 
opinion as to the etiology of the veteran's current low back 
disorders.

The veteran underwent the instructed VA examination in August 
2007.  After examining the veteran, the examiner rendered a 
diagnosis of degenerative joint disease of the lumbar spine.  
In responding to the request for a medical nexus opinion, the 
examiner, however, appeared to rely, at least in part, on an 
absence of any records of an injury in service.  Since the 
records from the veteran's second period of service are lost, 
reliance on the absence of a record of the claimed injury 
seems misplaced.  Moreover, it is unclear as to whether the 
examiner considered the lay statements regarding the in-
service back injury in rendering the opinion, and while the 
examiner commented on records from a chiropractor where the 
veteran reportedly denied trauma to his back, other records 
where the veteran reported a 1985 back trauma were not 
acknowledged.  In an addendum, the examiner should be asked 
to assume the veteran injured himself in service in 1985 as 
corroborated by statements from his wife and friend, note the 
veteran's post service work and medical history, and again 
render an opinion as to whether the veteran's low back 
disorder(s) are at least as likely as not related to the in-
service injury.

Finally the Board observes that the veteran's claims for 
service connection for depression and a bilateral leg 
disorder are based upon the premise that these disabilities 
are secondary to his back disorders.  Thus these issues are 
inextricably intertwined with the claim for service 
connection for the back disorders and must be remanded as 
well.

Accordingly, the case is REMANDED for the following action:

1.  Return the veteran's claims file to the 
examiner who conducted the August 2007 VA 
spine examination (or, if not available, any 
other qualified examiner) for an addendum 
clarifying the medical opinion provided.  
The examiner should review the record, 
assume the veteran slipped off the back of a 
tank in approximately 1985, as reported by 
the veteran's wife and friend, note the 
veteran's post service work history and the 
history he reported to various medical care 
providers regarding any past back injuries, 
and enter an opinion as to whether it is at 
least as likely as not that the veteran's 
current back disability is related to the 
in-service injury.  The examiner should 
provide a complete rationale for the opinion 
given, and address any documents as may be 
contrary with it.  The veteran should only 
be scheduled for an examination if it is 
deemed necessary by the person providing the 
opinion.  

2.  Thereafter, the veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this appeal should be 
returned to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

